IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-30623
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GEORGE CLARK,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CR-77-ALL
                       --------------------
                         February 12, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     George Clark appeals from his conviction of one count of

distribution of a quantity of cocaine base in violation of 21

U.S.C. § 841(a)(1).   Clark argues that the evidence was

insufficient to support his conviction because the Government

failed to provide credible evidence.    Clark primarily attacks the

credibility of a paid Government informant's testimony.    After a

review of the record, we find that the evidence was sufficient to

support the conviction.     See United States v. Bermea, 30 F.3d
1539, 1552 (5th Cir. 1994).

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                             No. 00-30623
                                  -2-

     Clark also argues that the district court erred by imposing

an overlong term of supervised release in excess of the statutory

maximum for the charged offense.    The drug quantity attributable

to Clark was not specified in the indictment or submitted to the

jury to determine as a separate element.    The Government concedes

that our prior decisions require modification of Clark's

supervised release term.    We find that Clark's four-year term of

supervised release exceeds the statutory maximum of three years.

See Apprendi v. New Jersey, 120 S. Ct. 2348, 2362-68 (2000);

United States v. Doggett, 230 F.3d 160, 162 (5th Cir. 2000).     We

therefore modify Clark's supervised release to the statutorily

mandated three-year term.    See Doggett, 230 F.3d at 165 n.2.

     AFFIRMED AS MODIFIED.